PD-1142-15                                   .

                                         NO


                                     IN THE

                            COURT OF CRIMINAL

                                    APPEALS

                                   OF TEXAS


                     CHRISTOPHER MICHAEL DUNLOP,
                                       Petitioner
                                  V.
                          THE STATE OF TEXAS,
                                      Respondent


                      Petition in Cause No. 296-82462-2012

                      From the 296th District Court of Collin

                                  County, Texas

                                         And

                      Petition in Cause No. 05-14-00441-CR

                          The Court of Appeals for the

                                 Fifth District of

                                D a l l a s , Texas


                   PETITION FOR DISCRETIONARY REVIEW


                                               Christopher M. Dunlop
                                               435 Merrimac court
                                               Roselle, IL 60172
November 2, 2015                                214-628-1729
                                               Dunlop4041@GMail.Com

                                               ProSe PETITIONER


ORAL ARGUMENTS REQUESTED

                                     1
                                                                              .




                             Identity of Parties and Counsel




Christopher M. Dunlop – Appellant       The State of Texas – Appellee

Appellant Counsel ProSe                 Appellate Counsel

Christopher M. Dunlop                          John Rolater

435 Merrimac Ct.                               Collin County District
Roselle, IL 60172                              Attorney’s Office

                                               2100 Bloomdale Road, Ste 100
                                               McKinney, TX 75071




Trial Counsel

Wes Wynne

Collin County District
Attorney's Office

2100 Bloomdale Road, Ste
100 McKinney, TX 75071




                                           2
                                                                                                                       .

                                                TABLE OF CONTENTS


 INDEX OF AUTHORITIES…………………………………..……………………………….ii

 STATEMENT REGARDING ORAL ARGUMENT ............................................................... 5

 STATEMENT OF THE CASE ................................................................................................ 5

 STATEMENT OF PROCEDURAL HISTORY .................................................................................. 6

REASONS FOR REVIEW ........................................................................................................ 3

STATEMENT OF FACTS........................................................................................................ 7

GROUND FOR REVIEW ONE ................................................................................................ 11
    The appeals court erred in finding that the evidence was legally sufficient to
    sustain a conviction where there was no physical evidence that anyone was
    injured but the defendant himself. The suspicion of guilt was due to the
    defendant inflicting harm upon himself, but the complaining witness testified
    that she had drugged him. The appeals court erred because they only took
    into account the police offices testimony that both the complaining witness
    and the 911 callers written statements were consistent and therefore factual
    when the appeals court did not compare the original 911 call with the 911
    callers written statement which is completely different. If they would have
    done that and considered all of the evidence they would have seen that the
    complaining witnesses testimony of how they were left alone for over an
    hour before they were even spoken to by the Plano police department then
    they would have known that the complaining witnesses falsified the police
    report as she stated on the stand.

GROUND FOR REVIEW TWO ............................................................................................. 11
    The trial appeals court erred in not taking into account all of the evidence as stated
    in GROUND FOR REVIEW ONE and noting that the defendant wordlessly cut his
    own throat in front of the Plano officers because he had been involuntarily drugged
    and not in his right mind as the complaining witness testified to drugging him
    during the trial.




PRAYER FOR RELIEF ............................................................................................................ 14




                                                            3
                                                NO


                                            IN THE

                                   COURT OF CRIMINAL

                                          APPEALS

                                          OF TEXAS


                           CHRISTOPHER MICHAEL DUNLOP,
                                            Petitioner
                                        V.
                             THE STATE OF TEXAS,
                                            Respondent


                            Petition in Cause No. 296-82462-2012

                            From the 296th District Court of Collin

                                        County, Texas

                                                and

                                 The Court of Appeals for the

                                        Fifth District of

                                      D a l l a s , Texas


                                 The Court of Appeals for the
                                   Fifth District of Texas


                      PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS
TEXAS:

         Christopher M Dunlop petit ions the Court to review the judgment affirming his

   conviction for the Class A offence of Assault Causing Bodily Injury to a Family

   Member.

                                            4
                        STATEMENT REGARDING ORAL ARGUMENT

In the event this petition is granted, the Petitioner requests oral argument. Argument would

assist the Court because resolution of the grounds for review depends upon a detailed

exploration of the facts of the cases. Further, oral argument would provide this Court with an

opportunity to question the parties regarding their positions.


                                   STATEMENT OF THE CASE

Appellant, Christopher M. Dunlop, was charged by indictment with the felony offense of assault

family violence by impeding the normal breathing or circulation of blood of Laura Free by

applying pressure to Laura Free's throat or neck. 1 After a jury trial, Mr. Dunlop was acquitted

of the 3rd degree felony offense of Assault by Impeding, but was convicted of the lesser-

included Class A offense of Assault Causing Bodily Injury to a Family Member. 2 Mr, Dunlop

was sentenced to 1 year incarceration in the county jail, but the sentence was suspended and Mr.

Dunlop was placed on community supervision for 2years. 3 This is a direct appeal from

that conviction and sentence.




______________________
1 (Clerk's Rat 11)
2 (Clerk's Rat 77)
3 (Clerk's Rat 78-80)



                                                 5
                                PROCEDURAL HISTORY

       The judgment of Petitioner's conviction was entered on March 18, 20 I 4.

Petitioner's notice of appeal was timely filed on April 10, 20 I 4 , the Fifth District Court

of Appeals its affirmation of conviction on July 31, 2015. Motion for rehearing was not

filed in time due to appellant not being notified until 2 weeks after the verdict and was

unware of his rights that he could have still requested a hearing ProSe 15 days after his

counsels notification of the verdict.



                               REASONS FOR REVIEW

The Fifth Court of Appeals affirmed the conviction in this case despite the lack of any
physical evidence of wrongdoing and not considering the actual testimony of the
complaining witness herself stating the charges were falsified because the complaining
witness thought she and her daughter had killed the defendant by drugging him.
The Fifth Court of Appeals did not discharge its duty of review to conscientiously and
impartially apply the law of Jackson v. Virginia, 443 U.S.319 (1979) and Brooki v. State,
323 S.W.3d 893 (Tex. Crim. App. 20!0), to a fair consideration of all the evidence. See
Arcila v. State, 834 S.W.2d 357, 360-61 (Tex. Crim. App. 1992).




                                 STATEMENT OF FACTS


In the early morning hours of July 11, 2012, Officers David Thornsby and Kevin Gendron
of the Plano Police Department responded to a domestic disturbance call from a residence

located at 3829 Carrizo Drive in Plano, Texas. 4 Upon arrival at the location, officers
made contact with the 911 caller, Kirstin Reigelsperger, who


4 (Rep.'s R. vol 3 at 128: 13-15); (Rep.'s R. vol 3 at 131: 6-10)


                                            6
allowed them entry into the home. 5 As soon as the officers entered the residence, they
observed the suspect, Christopher M. Dunlop, wordlessly pick up a large kitchen knife,
place the knife to his own throat, and make a deep incision in his neck. 6 Mr. Dunlop

then went into a bedroom and shut and locked the bedroom 7 door. Officer Thomsby
immediately ordered both of the females (Laura Free, the complaining witness, and
Kirsten Reigelsperger, the 911 caller) to exit the house and go across the street to a
neighbor's yard. 8 Eventually, the officers gained entry into the bedroom and medical
treatment was started by Emergency Medical Technicians on Mr. Dunlop. 9 During the
estimated 30 minutes to an hour that Officers Thonsby and Gendron were attempting to
gain entry into the bedroom and tend to Mr. Dunlop's injury, no contact was made with
either Laura Free or Kirsten Reigelsperger by anyone from law enforcement. 10 In fact.
Officer Gendron had no contact or interaction whatsoever with the complaining witness,
Laura Free. 11 Once Mr. Dunlop had been stabilized and loaded onto a gurney for
transport to the hospital, Officer Thomsby resumed contact with Laura Free and Kirsten




________________
5(Rep.'s R. vol 3 at 136: 15-19); (Rep.'s R. vol 3 at 177: 23-178: 4)

6(Rep.'s R. vol 3 at 139: 2-10); (Rep.'s R. vol 3at 181: 21-23)

7(Rep.'s R. vol 3 at 139: 22-25)

8(Rep.'s R. vol 3 at 142: 3-4); (Rep.'s R. vol 3 at 169: 10-19); (Rep's R. vol 3at 186: 4-18)

9(Rep.'s R. vol 3 at 143: 19-144: 4)

10 (Rep.'s R. vol 3 at 157: 5-15); (Rep.'s R. vol 3 at 181:6-14) "

11(Rep.'s R. vol 3 at 186: 1-9)

                                            7
Reigelsperger. 12 Officer Thomsby testified that Laura Free claimed that Mr.
Dunlop had pulled her hair to the point that a chunk of her hair had come out of the

backside of her scalp, and that she had been choked. 13 Officer Thomsby also

stated that Laura Free had complained of pain in her head and neck area. 14 In his
observations of Laura Free, Officer Thomsby stated that he observed no bruising

or redness or scratches on her person the night of the incident. 15 As part of his
investigation, Officer Thornsby also had Ms. Free fill out a Voluntary Witness

Statement (State's Exhibit 57) 16, an Assault Supplement Packet (State's Exhibit

57) 17, and a page detailing "background information" contained within the Assault

Supplement Packet (State's Exhibit 59) 18..
When Laura Free appeared before the court, she stated her intention to assert her

Fifth Amendment privilege. 19 The state's prosecutor, Wes Wynne, offered Ms.

Free testimonial (use) immunity. 20 Judge John Roach, Jr. appointed counsel to
advise Ms. Free in regard to her 5th Amendment rights and the Grant of Use


_________________
12 (Rep.'s R. vol 3 at 144: 14-22)

13 (Rep.'sR.vol3 at l62: 2-8)

14 (Rep.'s R. vol 3 at 145: 18-22)

15 (Rep.'s R. vol 3 at 156: 1-4)

16(Rep.'s R, vol 3 at 146: 10-19)

17 (Rep.'s R. vol 3 at 142: 21-25)

18 (Rep.'s R. vol 3 at 148: 25-149:10)

19 (Rep.'s R. vol 3 at 201: 13-16)

20 (Rep.'s R. vol 3 at 203: 24-204: 19);(Clerk's R. at 65-66)




                                            8
Immunity offered to her by the prosecution. 21 Ultimately, Ms. Free accepted the

Grant of Use Immunity and opted to testify. 22 Prior to the trial, Ms. Free had also
filled out an Affidavit of Non-Prosecution, and she flatly stated that she did not
want to see Mr. Dunlop prosecuted for this offense as he did nothing wrong and she was
afraid for having drugged him. 23
Ms. Free's trial testimony was contradictory to the and verbal statements she had provided
to the police on July 11, 2012. In regard to written hair-pulling, Ms. Free
testified that the hair-pulling in question was done in a playful, sexual manner and
denied that it caused any pain, or if it caused pain, she stated it was the type of pain

she had encouraged and wanted. 24 When pressed about the "chunk ofhair"that
had reportedly been ripped out, she stated that only 4-5 strands of hair may have

been pulled out, but that they also may have just fallen out on their own. 25 Ms.
Free admitted that she had drugged Mr. Dunlop that night, without his knowledge,
by pouring Hydrocodone cough syrup initially into a Four Loko, then later into a

pot of coffee Mr. Dunlop was drinking. 26 She stated that she and her daughter,
Kristen, decided to pour the rest of the bottle of hydrocodone cough syrup into Mr.




21(Rep.'s R. vol 3 at 205: 8-14); (Rep/s R. vol 3 at 206: 1-15)

22 (Rep.'s R. vol 3 at 228: 13-23); (Clerk's R. at 67)

23(Rep.'s R. vol 4 at 21: 9-14)

24 (Rep.'s R. vol 4 at 32: 17-33:9); (Rep.'s R. vol 4 at 84: 3-20)

25 (Rep.'s R. vol 4 at 33: 10-24) (Rep.'s R. vol 4 at 34: 23-35: 24)



                                             9
Dunlop's coffee because the first attempt at drugging him had no effect. 27 Ms.
Free claimed to have fabricated the story about Mr. Dunlop assaulting her because

she believed Mr. Dunlop had actually died from his injuries, 28 and because she was

worried that she would now be forced to pay all the bills at the residence. 29 Ms.
Free testified that not only had she fabricated the details of her written Voluntary
Witness Statement, she had also lied about her description of the night's events

when she was verbally questioned by the police on July 11, 2012. 30
In regard to the allegation of hair pulling, in her written statement Ms. Free wrote
that Mr. Dunlop "grabbed me by the back of the hair and yanked my head

backward ripping out a fistful of my hair. 31 During her trial testimony, however,
she denied that Mr. Dunlop ripped out a fistful of her hair,but she confirmed that
Mr. Dunlop had yanked her hair and yanked her head backwards,and that she felt

pain when he ripped her hair out. 33 In regard to the allegation of assault by
strangulation, in her voluntary statement Ms. Free wrote, "he put his hands around

my neck and squeezed; but I could still breathe, it was just a bit harder." 34 In her
trial testimony, Ms. Free initially stated that Mr. Dunlop never put his hands on her




_______________________
27(Rep.'s R. vol 4at37: 25-39: 24)

28(Rep.'s R. vol 4 at 49: 18-24)

29(Rep.'s R. vol 4 at 50: 3-22)

30 (Rep.'s R. vol 4 at 51: 4-52: 14)

31State's Exhibit 58, Voluntary Witness Statement, page 3)

32(Rep.'s R. vol 4 at 64: 16-25)

33(Rep.'s R. vol 4 at 72: 17-18); (Rep.'s R. vol 4 at 73: 3-5)

34(State's Exhibit 58, Voluntary Witness Statement,page 3)



                                            10
neck. 35 Later, she clarified that Mr. Dunlop had put his hands on her clavicle area,
trying to calm her down, but all she felt was the "heat from hands near my neck,

but I could not state with certainty there was ahand on my neck.” 36 When
specifically asked whether her breathing was impeded, Ms. Free again stated that

Mr. Dunlop did not have his hands around her neck. 37 "They were near my neck,

and he never squeezed and impeded my air flow." 38 When the prosecutor
questioned Ms. Free about the Assault Supplement Report she had filled out on the

night of the incident, 39 Ms. Free again denied that Mr. Dunlop put his hands around

her neck, and she further denied any pain associated with her neck or neck area." 40
On cross-examination, Ms. Free stated that she had lied to the police about the
assault allegations concerning Mr. Dunlop because she and her daughter had
drugged Mr. Dunlop, because they believed he was deceased or about to die, and

because she feared she would be stuck in a lease she could not afford on her own." 41
She also stated that she had lied in the Victim's Assistance portion of the Assault
Supplement Packet in order to qualify for victim's assistance money, and to




_________________________
35 (Rep.'s R. vol 4 at 65: 3-4)

36(Rep.'s R. vol 4 at 66: 1-10)

37(Rep.'s R. vol 4at66; 25-67: 7)

38(Rep.'s R. vol 4 at 66: 18-20)

39(State's Exhibit 59,Assault SupplementReport)

40(Rep.'s R. vol 4 at 72: 17-73:24); (Rep.'s R. vol 4 at 86: 14-24

41 (Rep.'s R. vol 4 at 79: 24-81:20); (Rep.'s R. vol 4 at 94: 19-95:5).

42 (State's Exhibit 59, Assault Supplement Report)

                                            11
allow her to terminate the lease." 43 Ms. Free stated that she concocted her
fabricated story during the time period of"at least an hour" when she and Kirsten

Reigelsperger were left unattended by the police." 44
Ms. Free was shown all the photographs of her neck and body that were taken by

the police the night ofthe incident." 45 Ms. Free confirmed that there was no

discoloration or bruising depicted in any of the photographs." 46 Ms. Free stated that
she lied about Mr. Dunlop assaulting her because of the"fear factor" of getting

into trouble herself due to having drugged him." 47 She also stated that when she

gets angry or upset, she tends to embellish and lie about the facts." 48

Christopher Dunlop elected not to testify during the case in chief." 49 After closing
arguments and deliberation the jury returned a verdict of Guilty on the lesser-

included offense of misdemeanor assault. 50 However, the Charge of the Court
submitted to the jury required a finding as to the manner and means of the
misdemeanor assault, specifically, "by applying pressure to Laura Free's throat and




_________________________
43(Rep.'s R. vol 4 at 81: 12-82: 10)

44(Rep.'sR.vol4at82: 11-23)

45 (State's Exhibits 2-4, 6-8,12 and 13)

46(Rep.'s R. vol 4 at 89: 19-92: 18)

47(Rep.'s R. vol 4 at 87: 1-5)

48(Rep.'s R. vol 4 at 108:11-14)

49(Rep.'s R. vol 4 at 97: 13-21)

50(Rep.'s R. vol 4 at 147: 15-19)

                                           12
neck." 51 Punishment was assessed by the court at 1 year in county jail probated for
2 years; completion of a batterer's intervention prevention program; completion of
a psychological exam; no consumption of alcohol: no contact with Laura Free or
her children; 100 hours of community service; and 30 days term and condition time
with authorization for off-work hours. The court also made an affirmative finding

of family violence. 5


                        GROUND FOR REVIEW NO. 1. RESTATED

                        THE APPELLATE COURT ERRED                    IN
                        FINDING THAT THE EVIDENCE                     IS
                        LEGALLY SUFFICIENT TO JUSTIFY                 A
                        FINDING OF GUILTY OF THE OFFENSE             OF
                        ASSAULT FAMILY VIOLENCE.

                        GROUND FOR REVIEW NO. 2. RESTATED

                        COMPLAINING WITNESS TESTIFIED OF
                        FALSIFYING POLICE REPORT BECAUSE
                        HER AND HER DAUGHTER DRUGGED THE
                        DEFENDANT AND THOUGHT THEY
                        KILLED HIM.




_______________________

51 (Clerk”s R.at 74)

52 (Rep.'s R. vol 4 at 158: 5-17)




                                          13
                            PRAYER FOR RELIEF

      For the reasons stated, the Petitioner was denied a fair trial in Cause No. 296-

82462-2012. Therefore, Appellant prays that this Court grant his petition for

discretionary review and upon reviewing the judgment entered below, reverse this

Cause and dismiss the prosecution

or remand it for a new trial.

                                                     Very Respectfully submi tted,

                                                     Chris Dunlop
                                                     435 Merrimac ct
                                                     Roselle, IL 60172
                                                     ProSe




                                        14
Envelope Details


  Print this page

  Case # 05-14-00441-cr
   Case Information
   Location                               Court Of Criminal Appeals
   Date Filed                             10/30/2015 12:57:18 AM
   Case Number                            05-14-00441-cr
   Case Description
   Assigned to Judge
   Attorney
   Firm Name                              Individual
   Filed By                               Christopher Dunlop
   Filer Type                             Not Applicable
   Fees
   Convenience Fee                        $0.00
   Total Court Case Fees                  $0.00
   Total Court Filing Fees                $0.00
   Total Court Service Fees               $0.00
   Total Filing & Service Fees            $0.00
   Total Service Tax Fees                 $0.00
   Total Provider Service Fees            $0.00
   Total Provider Tax Fees                $0.00
   Grand Total                            $0.00
   Payment
   Account Name                           Visa
   Transaction Amount                     $0.00
   Transaction Response
   Transaction ID                         12423208
   Order #                                007609784-0

   Petition for Discretionary Review
   Filing Type                                            EFile
   Filing Code                                            Petition for Discretionary Review
   Filing Description
   Reference Number
   Comments
   Status                                                 Rejected
   Fees
   Court Fee                                              $0.00
   Service Fee                                            $0.00
   Rejection Information
   Rejection Time       Rejection Comment
   Reason
                        The petition for discretionary review does not contain a certification of compliance
                        with T.R.A.P. 9.4(i)(3). The petition for discretionary review does not contain the
             11/02/2015

https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=a838b0a9-9bf8-42ad-bbaf-81164b1a4eed[11/2/2015 12:22:45 PM]
Envelope Details

                                 identity of Judge, Parties and Counsel in compliance with[Rule 68.4(a)]; it does not
   Other           12:20:57
                   PM            contain the identity of the trial court judge. The petition for discretionary review does
                                 not contain a copy of the court of appeals opinion [Rule 68.4(j)]. You have ten days
                                 to tender a corrected petition for discretionary review.
   Documents
   Lead Document                          Petition_for_Drescretionary_Review-10-30-15.pdf                                       [Original]




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=a838b0a9-9bf8-42ad-bbaf-81164b1a4eed[11/2/2015 12:22:45 PM]